As filed with the Securities and Exchange Commission November 12, 2015 File Nos. 002-67052 and 811-03023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 508 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 509 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Stacy Fuller, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 Copies to: Zachary R. Tackett Atlantic Fund Administration, LLC Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X] on November 23, 2015, pursuant to Rule 485, paragraph (b)(1) [] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [] on , pursuant to Rule 485, paragraph (a)(1) [] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [] on, pursuant to Rule 485, paragraph (a)(2) [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. FORUM FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A:The Prospectus for the Absolute Capital Opportunities Fund is incorporated herein by reference to Post-Effective Amendment No. 483 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on May 15, 2015, accession number 0001435109-14-000425 (“PEA No. 483”). Part B:The Statement of Additional Information for Absolute Capital Opportunities Fund is incorporated herein by reference to PEA No. 483. Part C:Incorporated herein by reference to PEA No. 483. Signature Page Explanatory Note This Post-Effective Amendment No. 508 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until November 23, 2015, the effectiveness of the registration statement for the Absolute Capital Opportunities Fund, filed in Post-Effective Amendment No. 483 on May 15, 2015, pursuant to paragraph (a) of Rule 485 of the 1933 Act.No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirement of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and that is has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine on November 12, 2015. Forum Funds /s/ Jessica Chase Jessica Chase, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on November 12, 2015. (a) Principal Executive Officer /s/ Jessica Chase Jessica Chase Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw Principal Financial Officer (c) A majority of the Trustees John Y. Keffer, Trustee* James C. Cheng, Trustee* J. Michael Parish, Trustee* Costas Azariadis, Trustee* David Tucker, Trustee* By: /s/ Zachary R. Tackett Zachary R. Tackett As Attorney-in-fact * Pursuant to powers of attorney previously filed.
